DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 37 is objected to because of the following informalities:  the end of line 4  to line 5 of the claim recites “a first multilayer polarizing configured”.  It appears the word “coating” should appear after polarizing.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an optical system configured to provide a beam of radiation to a surface to be measured and to receive redirected radiation from the surface” and “a detection system configured to measure the redirected radiation” in claims 21 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 29, 30, and 38 recite “a MacNeille-type multilayer polarizing coating”  The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b). Sec. III. E.
Claims 22-28 and 31-36 rejected based upon their dependency upon claims 21 and 30, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Edart et al. (US 2009/0153825), hereinafter “Edart”, and further in view of Cross (US 4943155).
Regarding claim 21, Edart teaches an inspection apparatus (abstract, paragraph [0008], Fig 8) comprising:
an optical system (ref 10) configured to provide a beam of radiation (refs λ1-3, paragraph [0059]) to a surface to be measured and to receive redirected radiation from the surface (ref W, paragraph [0059]), wherein the optical system comprises an optical element to process the radiation (ref 10a, paragraphs [0060]-[0061]), the optical element comprising a multilayer polarizing coating (paragraph [0082], “regular polarizing beam splitter based on a multi-layer coating”); and
a detection system configured to measure the redirected radiation (refs 15a-c, paragraph [0059]).
Edart is silent regarding the optical element comprising a MacNeille-type multilayer polarizing coating configured to produce a reduced chromatic offset of the radiation.
However, Cross teaches an optical device (abstract, Fig. 2) including an optical element comprising a MacNeille-type multilayer polarizing coating configured to produce a reduced chromatic offset of the radiation (col. 1, line 35 - col. 2, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Cross by including the optical element comprising a MacNeille-type multilayer polarizing coating configured to produce a reduced chromatic offset of the radiation in order to reduce color offset giving a more uniform beam.
Regarding claim 30, Edart teaches a measurement method (abstract, paragraph [0008], Fig 8) comprising:
providing a beam of radiation (refs λ1-3, paragraph [0059]) to a surface to be measured (ref W, paragraph [0059]);
receiving redirected radiation from the surface (as shown in Fig. 8);
processing the radiation using an optical element comprising a multilayer polarizing coating (paragraph [0082], “regular polarizing beam splitter based on a multi-layer coating”); and
detecting the redirected radiation to obtain a measurement (refs 15a-c, paragraph [0059]).
Edart is silent regarding the optical element comprising a MacNeille-type multilayer polarizing coating configured to produce a reduced chromatic offset of the radiation.
However, Cross teaches an optical device (abstract, Fig. 2) including an optical element comprising a MacNeille-type multilayer polarizing coating configured to produce a reduced chromatic offset of the radiation (col. 1, line 35 - col. 2, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Edart with the teaching of Cross by including the optical element comprising a MacNeille-type multilayer polarizing coating configured to produce a reduced chromatic offset of the radiation in order to reduce color offset giving a more uniform beam.
Claims 22, 24-26, 28, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Edart and Cross as applied to claim 21 or 30 above, respectively, and further in view of Obata et al. (JP 2006301411A), cited in IDS, references to machine translation, hereinafter “Obata”.
Regarding claims 22 and 31, Edart is silent regarding wherein the polarizing coating is configured to produce a chromatic offset of less or equal to 10 microns over at least the radiation wavelength range of 500 nm to 900 nm.
However, Obata teaches a polarizing beam splitter with a color shift of 1 micro at wavelength of 650 nm (paragraph [0020]).   It would have been obvious that the offset will remain under 10 micron over the range of 500 nm to 900 nm, as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05 Sec. I.  Furthermore, Figure 1 shows a near constant operating range of 400-700nm.   As the range encompasses the visible range, there is no suggestion that the offset would exceed 10 micron.  See, e.g., Miklos Erdelyi, Eric Rees, Daniel Metcalf, Gabriele S. Kaminski Schierle, Laszlo Dudas, Jozsef Sinko, Alex E. Knight, and Clemens F. Kaminski, "Correcting chromatic offset in multicolor super-resolution localization microscopy," Opt. Express 21, 10978-10988 (2013), Fig. 5, showing optical offset at 488 nm, 561 nm, and 640 nm on a 240 x 240 nm² tile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Edart with the teaching of Obata by including wherein the polarizing coating is configured to produce a chromatic offset of less or equal to 10 microns over at least the radiation wavelength range of 500 nm to 900 nm in order to have a larger illumination wavelength range.
Regarding claims 24 and 33, Edart is silent regarding the polarizing coating comprises a first stack of a repeating combination of layers and a second stack of a repeating combination of layers, and wherein a thickness of at least one of the layers in the second stack is different than the thicknesses of the individual layers in the first stack.
However, Obata teaches the polarizing coating comprises a first stack of a repeating combination of layers and a second stack of a repeating combination of layers, and wherein a thickness of at least one of the layers in the second stack is different than the thicknesses of the individual layers in the first stack (paragraphs [0018], [0021]; Tables 1 and 2 of original JP document shows layer material and thickness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Edart with the teaching of Obata by including the polarizing coating comprises a first stack of a repeating combination of layers and a second stack of a repeating combination of layers, and wherein a thickness of at least one of the layers in the second stack is different than the thicknesses of the individual layers in the first stack in order to build a conventional polarizing beam splitter.
Regarding claims 25 and 34, Edart is silent regarding wherein the materials of the layers of the first stack are the same materials as the layers of the second stack.
However, Obata teaches wherein the materials of the layers of the first stack are the same materials as the layers of the second stack (paragraph [0021]; Table 2 of original JP document shows TIO2 used in both stacks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Edart with the teaching of Obata by including wherein the materials of the layers of the first stack are the same materials as the layers of the second stack in order to build a conventional polarizing beam splitter.
Regarding claims 26 and 35, Edart is silent regarding wherein a ratio of the thicknesses of the layers of the combination repeated in the second stack, is a multiple of a ratio of the thicknesses of the layers of the combination repeated in the first stack.
However, Obata teaches wherein a ratio of the thicknesses of the layers of the combination repeated in the second stack, is a multiple of a ratio of the thicknesses of the layers of the combination repeated in the first stack (paragraph [0021]; Table 2 of original JP document shows different thicknesses.  A “multiple of a ratio” can be any real number, each thickness layer can be described as “a multiple of a ratio” of any other thickness layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Edart with the teaching of Obata by including wherein a ratio of the thicknesses of the layers of the combination repeated in the second stack, is a multiple of a ratio of the thicknesses of the layers of the combination repeated in the first stack in order to build a conventional polarizing beam splitter.
Regarding claim 28, Edart is silent regarding wherein the first stack has the combination of layers with a greater thickness than the combination of layers of the second stack, and the first stack is further away from the surface of the coating that first receives the radiation than the second stack.
However, Obata teaches wherein the first stack has the combination of layers with a greater thickness than the combination of layers of the second stack, and the first stack is further away from the surface of the coating that first receives the radiation than the second stack (paragraph [0021]; Table 2 of original JP document shows 2 stacks with different thicknesses.  As the orientation is arbitrary, either side could receive the radiation first.  Furthermore, the orientation does not structurally change the beam splitter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Obata by including wherein the first stack has the combination of layers with a greater thickness than the combination of layers of the second stack, and the first stack is further away from the surface of the coating that first receives the radiation than the second stack in order to build a conventional polarizing beam splitter.
Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edart, Cross, and Obata as applied to claims 21 and 24 or 30 and 33, respectively, above, and further in view of Li  (US 2002/0012168).
Regarding claims 27 and 36, Edart is silent regarding wherein the polarizing coating further comprises a layer of material of the same material as a layer of the first stack and abutting the first stack to have a symmetrical arrangement of layers of that material of the first stack and/or a layer of material of the same material as a layer of the second stack and abutting the second stack to have a symmetrical arrangement of layers of that material of the second stack.
However, Li teaches a polarizing beam splitter (abstract) wherein the polarizing coating further comprises a layer of material of the same material as a layer of the first stack and abutting the first stack to have a symmetrical arrangement of layers of that material of the first stack and/or a layer of material of the same material as a layer of the second stack and abutting the second stack to have a symmetrical arrangement of layers of that material of the second stack (Table 1 PBA-1A, paragraph [0074], shows Si substrates abutting the stack, the stack including Si layers, to make a symmetrical arrangement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Edart with the teaching of Li by including wherein the polarizing coating further comprises a layer of material of the same material as a layer of the first stack and abutting the first stack to have a symmetrical arrangement of layers of that material of the first stack and/or a layer of material of the same material as a layer of the second stack and abutting the second stack to have a symmetrical arrangement of layers of that material of the second stack in order to build a conventional polarizing beam splitter.
Claims 23 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Edart and Cross as applied to claims 21 or 30 above, respectively, and further in view of Kuznetsov et al. (US 2019/0018176), hereinafter “Kuznetsov”.
Regarding claims 23 and 32, Edart is silent regarding wherein the polarizing coating is configured to produce an extinction ratio of at least 100 over at least the radiation wavelength range of 500 nm to 900 nm.
However, Kuznetsov teaches a polarizing beam splitter (abstract) including wherein the polarizing coating is configured to produce an extinction ratio of at least 100 over at least the radiation wavelength range of 500 nm to 900 nm (Fig. 5A shows ration over 100 in visible range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device/method of Edart with the teaching of Kuznetsov by including wherein the polarizing coating is configured to produce an extinction ratio of at least 100 over at least the radiation wavelength range of 500 nm to 900 nm in order to have a larger illumination wavelength range.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Edart and Cross as applied to claim 21 above, and further in view of Tanitsu (JP 2006145644A), references to machine translation, hereinafter “Tanitsu”.
Regarding claim 29, Edart is silent regarding the optical element comprises a further multi layer polarizing coating, the MacNeille-type multilayer polarizing coating provides a first chromatic offset in a first direction or orientation, and the further multilayer polarizing coating provides a second chromatic offset in a second different direction or orientation so that the combined chromatic offset of the first and second chromatic offsets is less the first and second chromatic offsets.
However, Tanitsu teaches a polarized beam splitter (abstract) including wherein an optical element comprises a further multi layer polarizing coating (Fig. 2, paragraphs [0022]-[0023]), the MacNeille-type multilayer polarizing coating provides a first chromatic offset in a first direction or orientation, and the further multilayer polarizing coating provides a second chromatic offset in a second different direction or orientation so that the combined chromatic offset of the first and second chromatic offsets is less the first and second chromatic offsets (in Fig. 2, the beam of the first wavelength of the beam 110s of effectively polarized light, i.e. S polarized light, from the mirror 50 is reflected by the layer 11a1 of the PBS plane 11a and in turn reflected by the layer 12a1 of the PBS plane 12a to be incident on the reflective panel 20. Furthermore, the light beam at the 3rd wavelength is reflected at the layer 11a3 of the PBS plane 11a and reflected at the layer 12a3 of the PBS plane 12a to become incident on the reflective panel 20.  Therefore, the optical path lengths at each wavelength from the mirror 50 to the reflective panel 20 are equal.  The optical path length difference due to the wavelength generated at the PBS plane Ila is cancelled by the optical path length difference generated at the PBS plane 12a.  Therefore, the optical path length difference due to the wavelength is corrected, and color inhomogeneity due to the difference in the wavelength can be prevented.  The MacNeille multilayer polarizing coating provides a first color shift in a first direction or orientation and the other multilayer polarizing coating provides a second color shift in a second different direction or orientation such that the combined color shift of the first and second color shifts is less than the technical implications of the first and second color shifts.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Tanitsu by including the optical element comprises a further multi layer polarizing coating, the MacNeille-type multilayer polarizing coating provides a first chromatic offset in a first direction or orientation, and the further multilayer polarizing coating provides a second chromatic offset in a second different direction or orientation so that the combined chromatic offset of the first and second chromatic offsets is less the first and second chromatic offsets in order to minimize color offset.
Claims 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Edart, and further in view of Tanitsu.
Regarding claim 37, Edart teaches an inspection apparatus, comprising 
an optical system (ref 10) configured to provide a beam of radiation (refs λ1-3, paragraph [0059]) to a surface to be measured and to receive redirected radiation from the surface (ref W, paragraph [0059]), wherein the optical system comprises an optical element to process the radiation (ref 10a, paragraphs [0060]-[0061]), the optical element comprising a first multilayer polarizing (paragraph [0082], “regular polarizing beam splitter based on a multi-layer coating”); and
a detection system configured to measure the redirected radiation (refs 15a-c, paragraph [0059]).
Edart is silent regarding the element configured to provide a first chromatic offset in a first direction or orientation and a second multilayer polarizing coating configured to provide a second chromatic offset in a second different direction or orientation so that a combined chromatic offset of the first and second chromatic offsets is less the first and second chromatic offsets.
However, Tanitsu teaches a polarized beam splitter (abstract) including wherein an optical element comprising a first multilayer polarizing (Fig. 2, paragraphs [0022]-[0023]), configured to provide a first chromatic offset in a first direction or orientation and a second multilayer polarizing coating configured to provide a second chromatic offset in a second different direction or orientation so that a combined chromatic offset of the first and second chromatic offsets is less the first and second chromatic offsets (in Fig. 2, the beam of the first wavelength of the beam 110s of effectively polarized light, i.e. S polarized light, from the mirror 50 is reflected by the layer 11a1 of the PBS plane 11a and in turn reflected by the layer 12a1 of the PBS plane 12a to be incident on the reflective panel 20. Furthermore, the light beam at the 3rd wavelength is reflected at the layer 11a3 of the PBS plane 11a and reflected at the layer 12a3 of the PBS plane 12a to become incident on the reflective panel 20.  Therefore, the optical path lengths at each wavelength from the mirror 50 to the reflective panel 20 are equal.  The optical path length difference due to the wavelength generated at the PBS plane Ila is cancelled by the optical path length difference generated at the PBS plane 12a.  Therefore, the optical path length difference due to the wavelength is corrected, and color inhomogeneity due to the difference in the wavelength can be prevented.  The MacNeille multilayer polarizing coating provides a first color shift in a first direction or orientation and the other multilayer polarizing coating provides a second color shift in a second different direction or orientation such that the combined color shift of the first and second color shifts is less than the technical implications of the first and second color shifts.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Tanitsu by including the element configured to provide a first chromatic offset in a first direction or orientation and a second multilayer polarizing coating configured to provide a second chromatic offset in a second different direction or orientation so that a combined chromatic offset of the first and second chromatic offsets is less the first and second chromatic offsets in order to minimize color offset.
Regarding claim 39, Edart is silent regarding wherein the first direction or orientation is essentially opposite to the second direction or orientation.
However, Tanitsu teaches wherein the first direction or orientation is essentially opposite to the second direction or orientation (see discussion of claim 29, above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Tanitsu by including wherein the first direction or orientation is essentially opposite to the second direction or orientation in order to minimize color offset.
Regarding claim 40, Edart is silent regarding wherein the first chromatic offset is essentially the same as the second chromatic offset.
However, Tanitsu teaches wherein the first chromatic offset is essentially the same as the second chromatic offset (see discussion of claim 29, above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Tanitsu by including wherein the first chromatic offset is essentially the same as the second chromatic offset in order to minimize color offset.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Edart and Tanitsu, as applied to claim 37, above, and further in view of Cross.
Regarding claim 38, Edart is silent regarding wherein the first or second polarizing is a MacNeille-type multilayer polarizing coating.
However, Cross teaches an optical device (abstract, Fig. 2) including wherein the first or second polarizing is a MacNeille-type multilayer polarizing coating (col. 1, line 35 - col. 2, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Edart with the teaching of Cross by including wherein the first or second polarizing is a MacNeille-type multilayer polarizing coating in order to reduce color offset giving a more uniform beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacNeille (US 2403731) teaches the original MacNeille polarizing beam splitter.
Miklos Erdelyi, Eric Rees, Daniel Metcalf, Gabriele S. Kaminski Schierle, Laszlo Dudas, Jozsef Sinko, Alex E. Knight, and Clemens F. Kaminski, "Correcting chromatic offset in multicolor super-resolution localization microscopy," Opt. Express 21, 10978-10988 (2013), Fig. 5, showing optical offset at 488 nm, 561 nm, and 640 nm on a 240 x 240 nm² tile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877